Title: 40. A Bill for Restitution of Stolen Goods, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that if any felon do rob or take away any money, or goods, or chattels, from any of the citizens of this commonwealth, from their person or otherwise, within this commonwealth and thereof the said felon be indicted, and after arraigned of the same felony, and found guilty thereof, or otherwise attainted by reason of evidence given by the party so robbed, or owner of the said money, goods, or chattels, or by any other by their procurement, that then the party so robbed, or owner, shall be restored to his said money, goods and chattels: And that the Justices before whom any such felon shall be found guilty, or otherwise attainted by reason of evidence given by the party so robbed, or owner, or by any other by their procurement have power  by this present act, to award, from time to time, writs of restitution for the said money, goods and chattels.
